El Juez Asociado Sr. Hernández,
emitió la opinión del tribunal,
*151El presente es el primer caso de desacato de su clase á ésta Corte Suprema, sometido á la jurisdicción origina-ria de la misma.
En el número 4052 del periódico “La Democracia”, de esta Capital, correspondiente al día siete de abril de] co-rriente año, bajo el epígrafe “Lo de Toa-Baja. — Triunfo electoral evidente, quizás perdido por la calma del Tribunal Supremo. — Ya es tiempo. — El recurso del abogado unionista duerme porque la ponencia no se despacha”, se publicó un artículo que copiado á la letra dice así:
“Lo 'de Toa-Baja. — Triunfo electoral evidente, quizás perdido por la -calma -del Tribunal Supremo. — YA ES TIEMPO. — El Recurso del aboga-do -unionista -duerme, porque la Ponencia no se despacha.
“Al Tribunal Supremo de Puerto Rico, que es la -más alta repre-sentación de la Justicia en este país, consagró siempre LA DEMO-CRACIA sus mayores respetos.
“Y seguirá consagrándoselos.
“Pero el Partido Unionista tiene intereses que defender á todo trance y la prensa unionista sería criminal si abandonara los intereses de su Partido.
“Ea Toa-Baja vencieron nuestros correligionarios por mayoría -de votos. Y, en presencia de ¡ese triunfo, nuestros adversarios acudie-ron á los más ridículos ardides, prevaliéndose -de SU DOS POR UNO en las Juntas Electorales y amalando -ciento ocho papeletas por la simple, simplísima razón de que las cruces no llegaban á la línea de bs círculos que están al frente de las boletas.
“Aquella añagaza, tan burda y necia, no podía -prevalecer. Y, el señor Benitez Castaño presentó un recurso -de mandamus ante él Supremo, -del cual recurso depende que el Consejo Ejecutivo abra los pliegos, á fin de que se examinen las boletas anuladas y se dé la victoria á -quien la ganó en buena lid.
“Pasan días, semanas, meses.
“El 20 del actual se harán los nombramientos, -conforme la mayo-ría que aparezca en los precintos -de cada municipio desanexado.
“Y Toa-Baja tendrá un ayuntamiento republicano en vez de te-ner ¡ ¡ como es justo!! un ayuntamiento unionista. . •
“El Ponente es Don José Conrado Hernández. Por la Ponencia se retarda la resolución del asunto. Y nosotros pedimos que, tra-tándose -de algo urgentísimo que afecta á la vida de un pueblo, sé *152demuestre • menos pasividad y se presente sin denvora ese dictamen, y se abran esos pliegos, y se diga si son nulas ó son válidas las-pa-peletas que se 'discuten.
“<Es este n-uestl’b'primer toque de alerta.
“Ojalá que no se necesite el segniito.”
Como en el mencionado artículo se afirmaba falsamen-te que este Tribunal Supremo no había despachado aún el recurso de mandamus ejercitado por el letrado Beni-tez Castaño contra el Consejo Ejecutivo, dióse vista al Fiscal de esta Corte á los fines procedentes, con arreglo á la Ley aprobada en 1 de marzo ule 1902, definiendo el de-lito de desacato y disponiendo la pena correspondiente; y el Fiscal formuló acusación contra don Mariano Abril, Director del periódico “La Democracia”, por estimar que semejante artículo constituye la publicación voluntaria de un informe falso de los procedimientos judiciales se-guidos ante esta Corte Suprema en .el referido caso de mandamus, el cual fue resuelto con toda la prontitud que reclamaran su naturaleza y el ciunplimicnto de los debe-res oficiales del Tribunal, hecho comprendido en el núme-ro 5o. de la sección la. de la ley expresada.
Señalado día para la defensa del acusado don Mariano Abril, compareció éste asistido de su letrado don Juan Vías Ochoteco, y declaró que don Luis Muñoz Rivera, redactor del periódico, era el autor del artículo aludido, pe-ro como director de dicho periódico era responsable del ar-tículo por haber aparecido sin tirina, alegando en su des-cargo que el expresado artículo no fue publicado con in-tención de ofender al Tribunal Supremo, sino de que se resolviese el mandamus lo más pronto posible, habiéndo-se publicado después de haberse quejado el abogado Be-nitez Castaño en la redacción de “La Democracia” de que el Tribunal no había resuelto el mandamus.
De las pruebas practicadas aparece que en el número 4041 del mismo periódico “La'Democracia”, correspon-diente al día 25 de marzo último, el mencionado abogado *153Benitez (Castaño, on artículo bajo el epígrafe “Eleccio-nes de Toa-Baja”, autorizado con su firma, aseguró 'que el Supremo no había resuelto aún el mandamus solicitado contra el Consejo Ejecutivo, declarando Benitez Oastar ño que varias veces preguntó en la Secretaría de la Cor-te Suprema, al Oficial lo. de la misma Don Eugenio Alvarez si se había resuelto el mandamus, á lo que contestó Alvarez, que no creía se hubiera resuelto; sobre cuyo particular expresa Alvarez haber contestado á Castaño que no te- ' nía noticias de que hubiera recaído resolución en el caso de mandamus, asegurando el secretario de la Corte, don Antonio E. Castro, que esa resolución se había dictado desde el día 25 de febrero sin que Benitez Castaño hubie-ra acudido donde él á enterarse de la misma.
Con tales antecedentes el Eiscal sostuvo su acusación y el letrado de Abril alegó cuanto estimó conducente en defensa del acusado, protestando que éste no había tenido intención de ofender al Tribunal.
Según la Ley de la Asamblea Legislativa aprobada en .lo. de marzo de Ü902, el delito de desacato á una corte ó tribunal se comete, entre otros actos, que la misma ley expresa en la sección la., por la voluntaria piiblieación de cualquier informe falso ó groseramente inexacto de procedimientos judiciales.
El informe publicado en el mismo número 4052 del pe-riódico “La Democracia”, correspondiente al día 7 de Abril del corriente año, sobre los procedimientos del auto de mandamus solicitado ante esta Corte Suprema por el abogado Benitez Castaño es falso á todas luces, pues des-de el 25 de febrero la Corte había resuelto ese caso decla-rando no haber lugar á expedir el auto de mandamus, y falso era consiguientemente que por culpa del Juez Po-nente se retardara la resolución del asunto..
■ El artículo de “La Democracia” que motivó la acusa-ción de Abril cae de lleno dentro del número 5o. de la Sec-ción la, de la Ley de la Asamblea Legislativa aprobada *154en lo. de marzo de 1902, pues fue publicado en términos absolutos y categóricos, sin el menor asomo de duda res-pecto al curso del procedimiento de mandamus, y en esa forma obtuvo circulación propagando la noticia falsa de que esta Corte demoraba la resolución de im asunto some-tido á su decisión.
Reconocemos el principio de todo gobierno libre de que los tribunales- de justicia son creados y sostenidos, no para beneficio de-los que desempeñan sus cargos, sino para beneficio de la sociedad y protección del pueblo en el dis-frute de sus derechos; pero también entendemos que para realizar su alta misión necesitan ser respetados y estar li-bres de ataques injustos que inspiren desconfianza y rece-los al piiblico, que debe ver en ellos guardadores y defen-sores de sus derechos.
A ello no se opone la libertad de la prensa, pues una co-sa es esa libertad y otra el abuso de la misma.
Empero, el tribunal debe abstenerse en el caso presen-te de imponer pena á don Mariano Abril, teniendo en cuenta que la publicación del .artículo de que se trata fue motivada por informes falsos que suministrara el'abo-gado Benitez Castaño, y que el mismo Abril ha protesta-do no haber sido su intención la de ofender al tribunal. Aconsejan también esa resolución el hecho de que el pre-sente es el primer caso de desacato que se somete á la con-sideración de esta Corte, que el desacato cometido no re-viste caracteres graves, y que siendo materia nueva en la legislación de esta isla, fácilmente ha podido creerse excusable lo que era ilegal. Y decimos esto, porque el perio-dista debe tener ciencia y conciencia de lo que publica, y no confiar cuando se trata de atacar á los tribunales en informes que no pueda justificar de manera cumplida ser verdaderos.
Por las razones expuestas, y tomando como precedente la resolución final de la Corte Suprema de Colorado, en el caso de “People of the State of Colorado ex reí. Chas *155Connor, v. William Stapleton et al”, L. E. A. Vol. 23, página 787, somos de opinión que en el presente caso todo ulterior jmocedimiento es innecesario y que no debe apli-carse á don Mariano Abril castigo alguno.

Abmelto.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados, Figueras y Wolf.